NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL ACHILLES FRIES,                         No. 19-16827

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00652-LJO-SKO

 v.
                                                MEMORANDUM*
KERNAN; PFAIFFER; J. McALISTER; D.
SELLERS; R. TINSLEY; FAULKNER; C.
GONZALES; A. LUCAS; C. K. CHEN; R.
LOZOVOY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      California state prisoner Michael Achilles Fries appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to

prosecute and failure to comply with court orders. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion. Pagtalunan v. Galaza, 291

F.3d 639, 640 (9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Fries’s action

after Fries failed to file an amended complaint as ordered or inform the court of an

affirmative choice not to amend. See id. at 642-43 (discussing factors to consider

in determining whether to dismiss under Fed. R. Civ. P. 41(b) for failure to comply

with a court order; this court may review the record independently to determine if

the district court abused its discretion).

      The district court did not abuse its discretion by denying Fries’s request for

an extension of time because Fries failed to establish good cause for granting the

extension. See Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258-60 (9th

Cir. 2010) (setting forth standard of review for denial of extension of time and

good cause requirement under Fed. R. Civ. P. 6(b)).

      Fries’s motion for waiver of fees and summary judgment (Docket Entry No.

5) is denied.

      AFFIRMED.




                                             2                                19-16827